Citation Nr: 0517441	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  04-04 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a left knee disorder claimed to have 
incurred or aggravated while participating in a VA 
compensated work therapy program in June 2002, and claimed to 
have been aggravated by subsequent left knee surgery at a VA 
facility in August 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from January 1973 to 
December 1974, and from July 1976 to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.

In response to his disagreement with an August 2000 rating 
decision which denied a claim to reopen the issue of 
entitlement to service connection for post-traumatic stress 
disorder, the veteran was issued a statement of the case 
addressing that issue in October 2001.  No timely 
communication was thereafter received from the veteran or any 
representative.  The Board therefore finds that the veteran 
has not perfected an appeal to the August 2000 rating 
decision.

The instant appeal has been advanced on the Board's docket by 
reason of purported severe financial hardship.  See 
38 U.S.C.A. § 7107(a)(2)(B) (West 2002); 38 C.F.R. 
§ 20.900(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he injured his left knee in June 
2002 while pushing a heavy cart down a ramp as part of his 
assigned duties in a compensated work therapy (CWT) program 
at a VA medical center.  He also argues that surgery 
performed at the same VA medical center in August 2002 to 
alleviate the disability was negligently performed and 
resulted in even further disability.

Under 38 U.S.C.A. § 5103 (West 2002) VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim.  VA must also provide 
notice explaining what information and evidence it will seek 
to provide and which information and evidence the claimant is 
expected to provide.  Furthermore, in compliance with 
38 C.F.R. § 3.159(b) (2004), the notification should include 
the request that the claimant provide any evidence in his 
possession that pertains to the claim.

In this case, the Board finds that the veteran arguably was 
advised in March and September 2003 correspondence of the 
evidence VA would obtain for him, and what information or 
evidence he was responsible for submitting in connection with 
his claim.  Neither of the above correspondence, however, 
adequately informed him of the information and evidence 
necessary to substantiate that claim.  See 38 U.S.C.A. 
§ 5103(a).  The March 2003 correspondence only advised the 
veteran of the information and evidence necessary to 
substantiate a claim for service connection (a theory not 
presented in the instant appeal).  The September 2003 
correspondence provided him with the relevant information and 
evidence necessary to substantiate a claim under the version 
of 38 U.S.C.A. § 1151 in effect prior to October 1, 1997.  
That is, the September 2003 letter failed to discuss the need 
for the evidence to show that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault; or 
that the proximate cause was due to an event that was not 
reasonably foreseeable.  As this claim was filed in November 
2002 the current version of 38 U.S.C.A. § 1151 is applicable 
and the appellant must receive notice of same.  See 
VAOPGCPREC 40-97; 63 Fed.Reg. 31263 (1998).

In light of the failure to adequately inform the veteran of 
the information and evidence necessary to substantiate his 
claim, the Board finds that a remand is required in order to 
ensure that the veteran receives the due process to which he 
is entitled.

VA treatment records show that in May 2000 the veteran 
reported injuring his left knee playing basketball in 1982; 
he described the knee as arthritic and indicated that he used 
a knee brace for giving way of the joint.  In May 2000, the 
appellant reported a history of left knee arthritis and the 
need to wear a brace.  

The records also show that in June 2002 he was a participant 
in a VA CWT program at the Washington, DC VA Medical Center 
(VAMC).  A treatment note for June 11, 2002, indicates that 
he presented with a two-week history of left knee weakness, 
and that the knee gave way.  He explained that his knee gave 
way while working in a warehouse pushing a heavy cart.  He 
denied any recent trauma to the knee.  The examiner noted 
that X-ray studies of the knee in 1999 demonstrated minimal 
degenerative joint changes.  The veteran was diagnosed with 
knee arthritis, and with rule out ligament problems or 
meniscal tear.  He was advised to continue using his knee 
brace.  Medical records for August 2002 show that he 
underwent a left knee arthroscopic debridement and partial 
lateral meniscectomy in August 2002.

On a form completed by the veteran and received in March 
2003, the appellant indicated that the June 2002 incident 
occurred at 3 p.m.  Unfortunately, however, the record does 
not show that the RO attempted to obtain any information from 
the CWT program as to whether the veteran was actually 
working at the time of the June 10, 2002, incident, or was 
otherwise participating in an essential activity or function 
of the CWT program.  On remand the RO should attempt to 
obtain any records, to particularly include personnel 
records, maintained by the CWT program at the Washington, DC 
VAMC. 

The record additionally reflects that the RO has not 
scheduled the veteran for a VA examination in connection with 
his claim.  Under the circumstances, the Board finds that 
such an examination is warranted.

The Board also notes that effective September 2, 2004, VA 
promulgated a final regulation establishing the criteria for 
adjudicating claims under the provisions of 38 U.S.C.A. 
§ 1151 filed on or after October 1, 1997.  See 69 Fed. Reg. 
46426, 46433-34 (to be codified at 38 C.F.R. § 3.361) (2004).  
The new regulation specifically addresses claims based on 
participation in CWT programs.  The RO has not had the 
opportunity to consider the veteran's claim under the new 
criteria.

In addition, the veteran's representative in January 2004 
indicated that the appellant desired a personal hearing at 
the RO before a decision review officer.  The record shows 
that the veteran has not been scheduled for the requested 
hearing.  38 C.F.R. § 3.103(c) (2004).

Based on May 2005 correspondence it is apparent that the 
veteran is in receipt of disability benefits from the Social 
Security Administration (SSA).  Those records are potentially 
relevant to the instant appeal and should be obtained.

The record additionally reflects that the veteran reported 
receiving relevant treatment for his left knee disorder at 
the medical facility located at Howard University.  The RO 
attempted to obtain records from this facility in December 
2003, but received no response.  The RO did not inform the 
veteran that the Howard University facility had failed to 
respond to VA's request for records.  See 38 C.F.R. 
§ 3.159(e) (2004). 

The Board lastly notes that the veteran submitted additional 
pertinent evidence in June 2004, within 90 days of 
certification of the case to the Board.  Neither the veteran 
nor his representative has waived the appellant's right to 
have the RO consider the evidence in the first instance.  See 
69 Fed. Reg. 53807 (to be codified at 38 C.F.R. § 20.1304(c) 
(2004).  Hence, further development is in order.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain 
what, if any, information (medical or lay 
evidence) not previously provided to the 
Secretary is necessary to substantiate 
the claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for a 
left knee disorder claimed to have been 
incurred or aggravated while 
participating in VA compensated work 
therapy in June 2002, and claimed to have 
been aggravated during left knee surgery 
at a VA facility in August 2002.  The 
letter should also specifically inform 
the veteran and his representative which 
portion of the evidence is to be provided 
by the claimant, which part, if any, the 
RO will attempt to obtain on his behalf, 
and a request that the veteran provide 
any evidence in his possession that 
pertains to this claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to the claim 
on appeal.  With any necessary 
authorization from the veteran the RO 
should attempt to obtain and associate 
with the claims files any medical records 
identified by him which have not been 
secured previously.  The veteran is 
hereby informed that in light of VA's 
December 2003 unsuccessful attempt to 
secure medical records from Howard 
University that no further efforts will 
be made to secure those documents.  If 
the veteran desires VA to review those 
documents he alone is responsible for 
securing them. 

3.  If the RO is unsuccessful in 
obtaining any private medical records 
identified by the veteran, it should 
inform the appellant and his 
representative of this and ask them to 
provide a copy of the outstanding medical 
records.

4.  The RO should obtain any records for 
the veteran, personnel or otherwise, from 
the VA Compensated Work Therapy program 
based at the Washington, DC VAMC.  If the 
RO determines that any records associated 
with the veteran's participation in VA's 
CWT program from April to June 2002 are 
held by a non-VA employer, then with any 
necessary authorization from the 
appellant the RO should attempt to obtain 
those records from that employer.

5.  The RO should attempt to obtain a 
copy of any SSA decision awarding or 
denying the veteran disability benefits, 
as well as a copy of the medical records 
upon which any award or denial of SSA 
disability benefits was based, as well as 
a copy of the medical records associated 
with any subsequent SSA disability 
determination.

6.  Thereafter, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise.  
All indicated studies, tests and 
evaluations deemed necessary must be 
performed.  With respect to any left knee 
disorder identified, the examiner should 
be requested to provide an opinion as to 
each of the following questions: 

A.  Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
the veteran's participation in an 
activity or function of a VA 
Compensated Work Therapy program on 
June 10, 2002, proximately caused or 
aggravated a left knee disorder?

B.  Is it at least as likely as not 
that any preexisting left knee 
disorder was aggravated by 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the 
part of VA in performing the August 
30, 2002, surgery on the knee; or 
was the disorder aggravated by an 
event that was not reasonably 
foreseeable?  

The rationale for all opinions expressed 
should be provided.  The claims files, 
including a copy of this remand, must be 
made available to the examiner for 
review.   

7.  After the above has been 
accomplished, the veteran should be 
scheduled for a hearing before a decision 
review officer at the RO.

8.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.

9.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case, which should include 
consideration of the new criteria for 
evaluating claims for benefits under 
38 U.S.C.A. § 1151 filed after October 1, 
1997.  See 69 Fed. Reg. 46426, 46433-34 
(to be codified at 38 C.F.R. § 3.361).  
The RO should provide the appellant and 
his representative an opportunity to 
respond.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 


